     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 1 of 35




                                                        UNITED STATES DISTRICT COURT
                                                          DISTRICT OF CONNECTICUT
-------------------------------------------------------------------------------------------------.,I
                                                                                                   I

SPINNER CONSULTING LLC,                                                                            I
                                                                                                   I
                                                                                                   I
                                                                                                   I
                                                                               Plaintiff, ! CIVIL ACTION NO.:
                                                                                                   I

                                        -against-

STONE POINT CAPITAL LLC,                                                                           I
                                                                                                   I
                                                                                                   I

                                                                           Defendant.              1
                                                                                                   I
                                                                                                   I
--------------------------------------------------------------------------------------------------

                                                          COMPLAINT AND JURY DEMAND

                Plaintiff, Spinner Consulting LLC ("Spinner"), by its undersigned attorneys, on behalf of

itself and those similarly situated, for its complaint against Defendant Stone Point Capital LLC

("Stone Point"), alleges:

                                                                I. NATURE OF THIS ACTION

                1.             Spinner is bringing this action because Stone Point, an affiliate of Bankruptcy

Management Solutions, Inc. ("BMS"), has participated in a conspiracy with BMS and BMS's two

largest competitors, in violation of the Sherman Act, 15 U.S.C. § 1, to fix the manner of charging

 Chapter 7 bankruptcy estates ("Estates") for bankruptcy support services. This conspiracy, which

 one bankruptcy trustee has termed "a train robbery," has unlawfully reduced competition and

 extracted excessive, if not exorbitant, fees from Estates.
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 2 of 35




                               II. JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over: (a) the first claim in this

action pursuant to 28 U.S.C. §§ 1331 and 1337(a) because it arises under 15 U.S.C. §§ 1 and 15;

(b) the second and third claims in this action pursuant to 28 U.S.C. § 1332(a)(l) because they are

between citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interests and costs, including attorneys' fees, as provided by Cal. Bus. & Prof. Code§ 16750 and

C.G.S.A. § 35-35; and (c) the second and third claims in this action pursuant to 28 U.S.C.

§ 1332(d)(2) because they are brought as a class action, as that term is defined by§ 1332(d)(l)(B),

the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and Spinner, as a

member of the putative class, is a citizen of a different state than Stone Point.

        3.      This Court has supplemental jurisdiction over the second and third claims in this

action pursuant to 28 U.S.C. § 1367 because they are so related to the first claim that they form

part of the same case or controversy within the meaning of Article III of the United States

Constitution.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 139l(b)(2) because this

Comi has personal jurisdiction over Stone Point, which has its principal place of business in this

District.

                    III. THE PARTIES AND THE PRINCIPAL ACTORS

        5.      Stone Point is a limited liability company organized and existing under the laws of

the State of Delaware, with its principal place of business in Greenwich, Connecticut. Stone Point




                                                  2
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 3 of 35




is a private equity firm that manages Trident VI Funds, LLC ("Trident"), which acquired a

controlling ownership interest in BMS on or about April 12, 2017.

       6.      BMS is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business in Irvine, California. BMS is the largest provider of

bankruptcy support services, including software, in the United States. On or about January 22,

2019, BMS announced its intention to do business under the name "Stretto."

       7.      Epiq eDiscovery Solutions, Inc. (formerly, Epiq Systems, Inc.) ("Epiq") is a

corporation organized and existing under the laws of the State of Delaware, with its principal place

of business in Atlanta, Georgia. Epiq is the largest competitor of BMS in the national market for

bankruptcy support services.

        8.     TrusteSolutions     is   a   division   of Financial    Software   Solutions,   LLC

("TrusteSolutions"), a limited liability company organized and existing under the laws of the State

of Texas, with its principal place of business in Houston, Texas. TrusteSolutions is the second

largest competitor of BMS in the national market for bankruptcy support services.

        9.     Rabobank N.A. ("Rabobank") is a banking corporation organized under the laws

of the State of California. Rabobank is, and since about November 2012 has been, the bank in

which BMS has required Trustees using BMS bankruptcy support services to deposit all, or

substantially all, of the funds of the Estates that they administer.

        10.     Robert Fusari ("Fusari"), a natural person, filed a petition under Chapter 7 of the

Bankruptcy Code in the United States Bankruptcy Court for the District of New Jersey on or about




                                                   3
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 4 of 35




March 31, 2015, No. 15-15604. As the result of paragraph 16 of that Court's order entered May

6, 2016, the residual property of the Estate in that bankruptcy case, including the antitrust claims

that are the subject of this action, vested in Fusari.

          11.   Spinner, a limited liability company organized and existing under the laws of the

State of New Jersey, with its principal place of business in New Jersey, acquired, pursuant to an

agreement with Fusari dated as of July 27, 2018, the property that had vested in Fusari under that

May 6, 2016, order, including the right to assert the antitrust claims that are the subject of this

action.

                            IV. BACKGROUND OF THIS ACTION

A.        Chapter 7 of the Bankruptcy Code

          12.   The filing of a petition under Chapter 7 of the Bankruptcy Code creates an Estate.

In general terms, the Estate consists of the property of the debtor at the time of the filing of the

petition and the property resulting from it.

          13.   Upon the filing of such a petition, the Office of the United States Trustee, a Division

of the United States Department of Justice ("U.S. Trustee"), appoints a Trustee from the private

sector to administer the Estate. The Estate compensates the Trustee for this service.

          14.   The principal duty of the Trustee is to collect and liquidate the property of the Estate

and to distribute the proceeds as appropriate. The Trustee also has a duty to make certain rep01is

concerning the Estate to the U.S. Trustee and to the Bankruptcy Court.




                                                    4
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 5 of 35




B.      The National Market for Bankruptcy Support Services

         15.   Upon information and belief, since 1987, BMS has provided bankruptcy support

services, including software, to assist Trustees in meeting their reporting and other obligations.

         16.   Upon infom1ation and belief, BMS began its operations as a spin-off of a bank that

had previously provided free bankruptcy software to Trustees in exchange for their deposits of

Estate funds at the bank.

         17.   Upon information and belief, BMS developed the software to assist Trustees in

meeting their reporting and other obligations.

         18.   Upon information and belief, BMS secured copyright protection in this software,

exercised reasonable precautions to ensure the confidentiality of the source code for the software,

and updated the software over time.

         19.   Upon information and belief, the competitors of BMS have developed and

maintained comparable software.

         20.   Upon information and belief, Trustees do not, at any one time, use more than one

provider of bankruptcy support services of the type that BMS provides.

         21.   BMS has acquired market power - meaning the power to control prices - in the

market for selling bankruptcy support services to Trustees. The standard contract between BMS

and a Trustee allows BMS to set its fee, in BMS's discretion, at any amount permitted by law.

That standard contract of BMS with a Trustee provides:




                                                  5
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 6 of 35




       As permitted by law or your applicable regulatory authority, BMS, Bank or
       Financial Institution shall have the right to charge your account with a service fee
       via ACH debit or otherwise. Such fee shall be determined by BMS in its sole
       discretion, provided however, such fee shall in no case exceed the maximum
       service fee permitted by law or your applicable regulatory authority and shall be
       debited to your account(s) on a monthly basis for the preceding month. (Emphasis
       added.)

       22.     BMS has only limited competition in the national market for bankruptcy support

services. Upon information and belief, as measured by the number of Trustees in the United States,

BMS has about a 50 percent share, Epiq has about a 35 percent share and TrusteSolutions has

about a 15 percent share of the national market for bankruptcy support services. BMS requires

Trustees who use its services to deposit the funds of the Estates that they administer at a paiiner

bankofBMS.

       23.     Upon information and belief, before about November 2012, BMS required its

Trustees to deposit funds of the Estates that they administered using BMS bankruptcy suppo1i

services at Bank of New York Mellon.

       24.     Upon information and belief, at all relevant times after about November 2012, BMS

required its Trustees to deposit funds of the Estates that they administered using BMS bankruptcy

support services at Rabobank.

       25.     Upon information and belief, Rabobank now holds all of the funds of the Estates of

each Trustee that uses BMS bankruptcy support services to administer an Estate.




                                                 6
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 7 of 35




         26.   Upon information and belief, Rabobank currently holds about $2 billion in deposits

from Trustees who contract with BMS.

C.       The Manner of Charging Fees for Bankruptcy Support
         Services Based upon the Amount of Money in the Estate

         27.   Prior to the financial crisis beginning in 2008, BMS did not charge fees directly to

an Estate. Rather, BMS would direct the Estate to deposit its funds in a selected bank. The bank

would earn money from these deposits, and, upon information and belief, the bank would pay a

fee to BMS and interest to the Estate.

         28.   After the financial crisis, interest rates declined. As a result of this decline in

interest rates, the amount of money that the bank could earn from the deposits of Estates also

declined, as did the bank's ability to pay BMS a fee.

         29.   Before November 26, 2010, to increase its profits without providing any additional

services, BMS considered the idea of directly charging Estates a fee for bankruptcy support

services.

         30.   Upon information and belief, BMS considered charging that fee to Estates in

different ways, including: (a) on a per Trustee basis, (b) on a per case basis, and (c) on a per

transaction basis, such as by report generated. BMS, however, never charged a fee to an Estate in

any of these ways.

         31.   Before November 26, 2010, BMS considered a non-traditional method of charging

its fee. Specifically, BMS considered selling bankruptcy support services only in combination




                                                 7
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 8 of 35




with bankruptcy banking services ("Combined Services") and charging Estates no fee for those

Combined Services other than a percentage of the money in the bank account of the Estate.

        32.    Upon information and belief, BMS preferred this non-traditional manner of

charging fees over the other methods it had identified. This non-traditional manner of charging

fees would not allow Estates to determine the extent to which BMS, as opposed to its partner bank,

received the fee. This non-traditional manner of charging fees would also make it more difficult

for the Estates to determine whether the fee for bankruptcy support services was modest,

reasonable, or excessive.

        33.    Upon information and belief, BMS understood that the marketplace would accept

this non-traditional manner of charging fees if, and only if, the three major providers of bankruptcy

support services - BMS, Epiq and, TrusteSolutions - charged for Combined Services in the same

way.

D.      The Conspiracy to Fix the Manner of Charging for Combined Services

         34.   Before November 26, 2010, BMS proposed to Epiq and, upon information and

belief, to TrusteSolutions that they, inter alia, sell bankruptcy support services only as Combined

Services, and charge no fee to an Estate for those Combined Services other than a percentage of

the amount in the bank account of the Estate.

         35.   Before November 26, 2010, Epiq and, upon information and belief, TrusteSolutions

each, directly or through an agent, accepted this proposal of BMS to fix the manner of selling and

charging for those Combined Services, as detailed below.




                                                  8
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 9 of 35




E.      The Change in the Rules to Allow Banks to Charge Direct Fees

        36.    Before November 26, 2010, BMS understood that although the United States

Bankruptcy Comi with jurisdiction over each Estate had authority to approve actual and necessary

administrative expenses, including expenses for bankruptcy suppmi services, charging an Estate a

fee for Combined Services could violate the rule of the U.S. Trustee that prohibited Trustees from

paying bank fees from Estate accounts.

        37.    BMS, Epiq and TrusteSolutions requested that the U.S. Trustee suspend that rule,

and allow Trustees to pay bank service fees from Estate accounts.

        38.    On or about November 26, 2010, BMS submitted a document to the Executive

Offices of the U.S. Trustee, entitled "Bank Participation In The Chapter 7 Program," a copy of

which is annexed as Exhibit A (the "BMS Document"), that provided in applicable pmi:

        Conversations

               In several conversations with various participant banks, a number of
        options have been discussed. Satisfying all of the conditions presented above,
        however, left a single structural option. Although the numbers vary slightly for
        each bank, the structure is constant with two key components:

               First, since estates do not currently pay for services (banking and software)
        through a reduction in their interest income, have them continue to pay for these
        services via a service fee, as a % of average deposit balance assessed monthly
        on each account.

                Second, while there would be a base service fee percentage the actual
        percentage applied would vary reflecting changes, hopefully improvements, in the
        interest rate market by being tied to the Effective Federal Funds rate. As the
        Effective Federal Funds Rate increases, the service fee would be reduced,
        eventually disappearing as bank interest rates increase.




                                                 9
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 10 of 35




               Having determined a structural solution, the principal remammg
        question of each bank was "what do you need to financially continue to participate
        in the Chapter 7 process including your expenses for administration and to fund
        your current software providers?" (Emphasis added.)

        39.    Epiq received a copy of the BMS Document on, or shortly after, November 26,

2010. In a document dated January 14, 2011 (the "Epiq Document"), Epiq stated with respect to

the proposal contained in the BMS Document:

        This structure would promote future stability for Trustees activities, and it features
        well-reasoned characteristics: ....

               •       The fee is assessed uniformly to all estate accounts ....

               •       The fee is earmarked to support the technology and case
                       management services on which trustees rely for the orderly
                       administration of their estates, and it is not a windfall for any market
                       participant.

        40.    Epiq transmitted the Epiq Document to the U.S. Trustee on or about January 18,

2011.

        41.    TrusteSolutions, through one of its partner banks, requested on or about January

21, 2011, that the U.S. Trustee allow this fee.

        42.    On or about April 29, 2011, the U.S. Trustee suspended its rule prohibiting Trustees

from paying bank service fees from Estate accounts. The U.S. Trustee did not, however, approve

any fee for bankruptcy banking services or bankruptcy support services, and did not approve any

manner of charging either of those fees.




                                                  10
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 11 of 35




F.      Execution of the Conspiracy to Fix the Manner of Charging Estates

         43.   After the U.S. Trustee suspended its rule prohibiting Trustees from paying bank

service fees from Estate accounts, BMS, Epiq, and TrusteSolutions, upon information and belief,

reaffirmed their conspiracy to sell Estates bankruptcy support services only in combination with

bankruptcy banking services, and to charge no fee to an Estate for those Combined Services other

than a percentage of the amount in the bank account of the Estate.

        44.    After April 29, 2011, BMS, Epiq, and, upon information and belief,

TrusteSolutions acted on their conspiracy.

        45.    After April 29, 2011, BMS and its partner bank entered into agreements with

Trustees that required their Estates to pay a fee for Combined Services based upon a percentage of

the amount of money in the account of the Estate.

        46.    After April 29, 2011, BMS and its partner bank then began deducting a fee for those

Combined Services based upon a percentage of the amount of money in the account of the Estate.

        47.    Upon information and belief, after April 29, 2011, neither BMS, Epiq, nor

TrusteSolutions has charged a fee for bankruptcy support services: (a) on a per trustee basis, (b)

on a per case basis, or (c) on a per transaction basis, such as per report generated.

         48.   Upon information and belief, pursuant to its conspiracy with Epiq and

TrusteSolutions, BMS continues to sell bankruptcy support services only in combination with

bankruptcy banking services, and to charge Estates no fee for those Combined Services other than

a percentage of the amount of money in the bank account of the Estate.




                                                  11
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 12 of 35




       49.     Upon information and belief, except for certain minimum or maximum charges, (i)

BMS and Rabobank charge fees at the annual rate of 1.75 percent of the amount on deposit at

Rabobank, (ii) Epiq and its partner banks charge fees at the annual rate of 1.75 percent of the

amount on deposit at those banks, and (iii) TrusteSolutions and its partner banks charge fees at the

annual rate of 1. 9 percent of the amount on deposit at those banks.

G.     The Chapter 7 Petition of Fusari

       50.     On March 31, 2015, Fusari filed a petition under Chapter 7 of the Bankruptcy Code

in the Bankruptcy Court for the District of New Jersey, as case no. 15-15604 (VHP). Upon the

filing of the petition of Fusari, the U.S. Trustee appointed an individual, selected from its panel of

Trustees, as the Chapter 7 Trustee of the Fusari Estate. On or about April 27, 2015, the creditors

of the Fusari Estate elected Alan E. Gamza ("Gamza") Trustee of the Fusari Estate, to replace the

Chapter 7 Trustee the U.S. Trustee appointed.

H.     The Contracts of BMS and Rabobank with the Fusari Estate, Signed by Gamza

       51.     On or about June 8, 2015, BMS entered into a contract with the Fusari Estate, that

Gamza signed while acting solely in his capacity as Trustee of the Fusari Estate.

       52.     Under the contract with BMS, the Fusari Estate promised: (i) to deposit all, or

substantially all, of its funds with Rabobank, and (ii) to allow Rabobank to automatically withdraw,

without any approval of the Bankruptcy Court or notice to creditors, a monthly fee from the Estate

accounts at Rabobank.




                                                 12
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 13 of 35




       53.        On or about June 8, 2015, Rabobank entered into a contract with the Fusari Estate,

that Gamza signed while acting solely in his capacity as Trnstee of the Fusari Estate.

       54.        This contract with Rabobank authorized Rabobank to automatically withdraw,

without any approval of the Bankrnptcy Court or notice to creditors, a monthly fee from the Fusari

Estate account.

       55.        Beginning on or aboutJune 30, 2015, through on or about October20, 2015, Gamza

deposited the funds of the Fusari Estate into an account at Rabobank.

       56.        Rabobank deducted a total of $15,627.98 from the account of the Fusari Estate at

Rabobank without any notice to Fusari, the creditors or the Bankruptcy Court.

       57.        Rabobank never paid any interest on the funds in the account of the Fusari Estate.

       58.        After the Bankruptcy Court converted the case to Chapter 11, thereby removing

Gamza as Trnstee, Gamza filed his final account and distribution report on December 31, 2015.

That report disclosed that Rabobank had deducted a total of $15,627.98 from the Fusari Estate's

account as a fee. The report did not mention BMS.

       59.        Upon information and belief, Rabobank paid this $15,627.98 to BMS pursuant to

its contract with BMS.

       60.        Neither Rabobank nor BMS had any permission from the United States Bankrnptcy

Court to withdraw any funds from the Fusari Estate to pay either Rabobank or BMS.

       61.        The amount that Rabobank deducted in fees and, upon information and belief, paid

to BMS was greater than the amount of the fees that would have been charged but for the




                                                  13
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 14 of 35




conspiracy to fix the manner of charging Estates for Combined Services and to charge no fee for

those Combines Services other than a percentage of the amount in the bank account of the Estate.

         62.    The overcharge of BMS resulting from the conspiracy to fix the manner in which

BMS charges Estates for Combined Services reduced the amount of money in the Fusari Estate.

I.       Spinner's Acquisition of the Claims of the Fusari Estate

         63.    The Fusari case settled, and was dismissed by Order of the Bankruptcy Court

entered May 6, 2016.

         64.    Paragraph 16 of that May 6, 2016, Order provided:

                16.    Revesting of Property in Debtor. Upon dismissal of the Bankruptcy
                       Case, all property of the Debtor's estate and of the Entities
                       remaining after payment of the amounts set forth above wherever
                       located shall revest in the Debtor without further Order of the Court.

         65.    As a result of paragraph 16 of the May 6, 2016 Order, after the making of the

payments due under that Order, all remaining property of the Estate, including the legal claims

that are the subject of this action, became the property of Fusari.

         66.    All payments due under the Order were made on or before June 1, 2018. By

agreement as of July 27, 2018, Spinner acquired from Fusari the property that had vested in Fusari

under the Order. That property expressly included the claim asserted in this action.




                                                  14
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 15 of 35




J.       Stone Point's Joining of the Conspiracy

         67.    On or about April 12, 2017, Stone Point caused one of the funds that it manages

and controls, Trident, to acquire a controlling ownership interest in BMS. The press release of

BMS provided in part:

         Stone Point Capital Acquires Bankruptcy Management Solutions
         Bankruptcy Management Solutions, Inc. ("BMS" or the "Company"), a software
         and depository services company, announced today that the Trident VI Funds
         managed by private equity firm Stone Point Capital LLC ("Stone Point Capital")
         have acquired the Company. Founded in 1987, BMS is a leading provider of case
         management software and banking services to bankruptcy trustees, restructuring
         professionals and other fiduciaries throughout the United States. BMS software
         provides a variety of tools for bankruptcy professionals in both Chapter 7 and
         Chapter 11 proceedings, including integrated banking solutions, case
         administration, document management and claims distributions.

         68.    Upon information and belief, Stone Point conducted due diligence on BMS before

the acquisition of BMS on or about April 12, 2017.

         69.    Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point learned of the conspiracy involving BMS to fix the manner of selling and

charging for Combined Services.

         70.    Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point understood that McGarry & McGarry, LLC, a law firm in Chicago, Illinois, had

filed a complaint against BMS in the Northern District of Illinois, entitled McGarry & McGarry,

LLC v. Bankr. Mgmt. Solutions, Inc., 16-cv-8914 ("McGarry Lawsuit").




                                               15
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 16 of 35




       71.     The BMS Document was publicly filed on the docket in the McGarry Lawsuit, as

part ofDkt. 30-2, on November 18, 2016.

       72.     Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point: (a) knew of the existence of the BMS Document, and (b) had read the BMS

Document.

       73.     Upon information and belief, with knowledge of the existence of the conspiracy

and with the intent to continue that conspiracy, Stone Point caused Trident to acquire a controlling

ownership interest in BMS.

       74.     Upon information and belief, with knowledge of the conspiracy, Stone Point,

through Trident, caused BMS to continue to participate in the conspiracy.

       75.     Upon information and belief, Stone Point has engaged in acts in furtherance of the

conspiracy, including but not limited to: (i) in or after April 2017, developing and/or approving a

business plan for BMS that required the continuation of the existing manner of selling and charging

for Combined Services that resulted from the conspiracy, (ii) on or about September 5, 2017,

causing Eric Kurtzman ("Kurtzman") and Jonathan Carson ("Carson") to be appointed co-Chief

Executive Officers at BMS with the knowledge and intent that those individuals would continue

the existing manner of selling and charging for Combined Services that resulted from the

conspiracy, (iii) causing Anthony Facciano ("Facciano") a former employee ofEpiq, to be elected

as a director of BMS with knowledge and intent that he would continue the manner of selling and

charging for Combined Services that resulted from the conspiracy.




                                                 16
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 17 of 35




        76.      With knowledge of the conspiracy, Stone Point did not end or attempt to end BMS's

participation in the conspiracy, but encouraged and/or assisted BMS in continuing the conspiracy.

                                  V. A FIRST CLAIM FOR DAMAGES
                                       (Violation of 15 U.S.C. § 1)

        77.      Spinner repeats the allegations in the foregoing paragraphs with the same force and

effect as if set forth in full.

A.      The Violation of 15 U.S.C. § 1

        1.       The Initial Conspiracy

        78.      In 2010, BMS, Epiq and, upon information and belief, TrusteSolutions conspired

to sell Estates bankruptcy support services only in combination with bankruptcy banking services,

and to charge Estates no fee for those Combined Services other than a percentage of the amount

of money in the bank account of an Estate.

        79.      This conspiracy violates 15 U.S.C. § 1.

                  a.      Direct Evidence of the Conspiracy

         80.     The allegation that BMS conspired with Epiq, and, upon information and belief,

TrusteSolutions - to sell Estates bankruptcy support services only in combination with bankruptcy

banking services, and to charge Estates no fee for those Combined Services other than a percentage

of the amount of money in the bank account of an Estate - rests in pati upon the following facts.

         81.     On or before November 26, 2010, upon information and belief, BMS, Epiq, and

TrusteSolutions communicated about selling bankruptcy support services only in combination




                                                  17
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 18 of 35




with bankruptcy banking services, and charging an Estate no fee for those Combined Services

other than a percentage of the amount of money in the bank account of an Estate.

       82.    On or about November 26, 2010, BMS submitted the BMS Document to the

Executive Offices of the U.S. Trustee. The BMS Document confirmed that a conspiracy had

already occurred. The BMS Document provided in applicable part:

       Conversations

              In several conversations with various participant banks, a number of
       options have been discussed. Satisfying all of the conditions presented above,
       however, left a single structural option. Although the numbers vary slightly for
       each bank, the structure is constant with two key components:

              First, since estates do not currently pay for services (banking and software)
       through a reduction in their interest income, have them continue to pay for these
       services via a service fee, as a % of average deposit balance assessed monthly
       on each account.

               Second, while there would be a base service fee percentage the actual
       percentage applied would vary reflecting changes, hopefully improvements, in the
       interest rate market by being tied to the Effective Federal Funds rate. As the
       Effective Federal Funds Rate increases, the service fee would be reduced,
       eventually disappearing as bank interest rates increase.

              Having determined a structural solution, the principal remaining
       question of each bank was "what do you need to financially continue to participate
       in the Chapter 7 process including your expenses for administration and to fund
       your current software providers?" (Emphasis added.)

       83.     Before creating the BMS Document, (i) BMS had conversations with various banks

participating in the Chapter 7 program, which necessarily included the partner banks of BMS' s

horizontal competitors, and (ii) BMS reached an agreement with at least one of those banks, and




                                                18
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 19 of 35




therefore one of BMS' s horizontal competitors, to fix the manner of selling and charging for

Combined Services.

       84.     Epiq saw the BMS Document on or shortly after November 26, 2010, and agreed

with the substance of it.

       85.     On or about January 13, 2011, Epiq responded to the BMS Document by preparing

a document entitled "Chapter 7 Industry Comments." In that document, Epiq stated in part:

       Epig Systems' Comments on Proposal by BMS/Bank of NY Mellon
              [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)] This
       structure would promote future stability for trustee' activities, and it features
       well-reasoned characters:

               •       the amount of the fee moves automatically with changes to market
                       interest rates
               •       the fee is assessed uniformly to all estate accounts
               •       the fee extinguishes itself automatically in normal interest rate
                       environments
                •      the fee is earmarked to support the technology and case
                       management services on which trustees rely for the orderly
                       administration of their estates, and it is not a windfall for any market
                       participant

                [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)]

        Epig Systems' Proposal

                [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)]

                While this approach would not solve the problems that collateralized
        deposits on banks' balance sheets, it would nevertheless avoid the pending
        disruption to estate administration that we believe may otherwise occur. (Emphasis
        added.)




                                                  19
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 20 of 35




       86.    Upon information and belief, TrusteSolutions saw the BMS Document on or shortly

after November 26, 2010, and agreed with the substance of it.

       87.    On January 21, 2011, Texas Capital Bank, on behalf of itself and TrusteSolutions,

proposed to the U.S. Trustee that Estates be charged for Combined Services based upon a

percentage of the amount of money in an Estate. Texas Capital Bank stated:

               Due to the current interest rate environment financial institutions are able to
       secure deposits at virtually no operational cost. The current UST program requires
       a high level of operational support, including banking support, software support
       and hardware support to bankruptcy trustees to remain in compliance with the UST
       requirements to administer bankruptcy estates that cannot be offset solely by the
       value of deposits maintained. Therefore TCB will need to assess to the
       bankruptcy estates a monthly Custodial Fee as a percentage of balances
       maintained to offset the operational support provided. Depending on the level
       of operational support required and the interest rate environment TCB will annually
       adjust the Custodial Fee accordingly. (Emphasis added.)

       88.     Upon information and belief, Texas Capital Bank, acting on behalf of itself and/or

TrusteSolutions, communicated this position to BMS and Epiq, either directly or indirectly.

               b.     Circumstantial Evidence of the Conspiracy

       89.     The following facts demonstrate that BMS conspired with Epiq and, upon

information and belief, TrusteSolutions to sell Estates bankruptcy support services only in

combination with bankruptcy banking services, and to charge Estates no fee for those Combined

Services other than a percentage of the amount of money in the bank account of the Estate.




                                                 20
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 21 of 35




                      i.      Structure of the National Market
                              for Bankruptcy Support Services

       90.     The structure of the national market for bankruptcy support services facilitates

collusion because those services are homogeneous; the demand for them is inelastic; the prices

charged to Estates for the services are available from publicly filed reports of Trustees; the

software creates barriers to entry; and the number of competitors is small.

                      ii.     Communications Among the Firms

       91.     Upon information and belief, representatives of BMS, Epiq, and TrusteSolutions

are, and at all relevant times have been, in regular communication.

       92.     Specifically, representatives of BMS, Epiq, and TrusteSolutions have attended

bankruptcy law conferences along with United States Bankruptcy Judges, U.S. Trustees and

attorneys.

       93.     Upon info1mation and belief, representatives of BMS, Epiq, and TrusteSolutions

attended bankruptcy law conferences sponsored by: (i) The American Bankruptcy Institute, (ii)

The National Conference of Bankruptcy Judges, and/or (iii) The National Association of

Bankruptcy Trustees ("NABT").

       94.     As a result of their attendance at such events, representatives of BMS, Epiq, and

TrusteSolutions have had regular and frequent opportunities, and upon information and belief,

have availed themselves of those opportunities, to meet with each other and discuss, coordinate

and otherwise advance their conspiracy.




                                                21
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 22 of 35




       95.    At a July 25, 2012, hearing before the United States Bankruptcy Court for the

Northern District of Ohio in In re Bradley & Michelle Dorfler, et al., case no. 10-51411 (MSS),

the Chief Executive Officer of BMS, Steve Coffey ("Coffey"), and a representative ofEpiq, Scott

Field, Esq. ("Field"), appeared and defended the fees of BMS. The following colloquy ensued:

       THE COURT: Okay. Mr. Coffey, you heard me I'll make sure your counsel
       doesn't mind my asking you questions directly. You know, ifl'm asking- ifl start
       to veer into any trade secrets or confidential information, then simply say so.

       MR. COFFEY: I don't think there will be a problem. Mr. Field is in the room and
       I don't think we had a lot of secrets between us so that's fine. (Emphasis added.)

                      iii.    Announcement of Non-Price Competition

       96.     In a competitive market without artificial restraints, firms seeking opportunities to

provide bankruptcy support services to Trustees would compete based upon price.

       97.     Upon information and belief, BMS, Epiq, and TrusteSolutions do not compete

based upon price.

       98.     In repeated filings with the Securities and Exchange Commission, Epiq has

disclosed that it does not compete in the market for bankruptcy support services based upon price.

       99.     In its Form lOK filed February 25, 2011, for example, Epiq represented:

       eDiscovery

               The e-discovery market is highly fragmented, intensely competitive and
       rapidly evolving. Competitors include Electronic Evidence Discovery, Inc., Fios,
       Inc., Kroll Ontrack (Altegrity, Inc.), Attenex (FTI Consulting, Inc.), Autonomy
       ZANTAZ, Inc., Stratify, Inc. (Iron Mountain Incorporated), and Clearwell Systems,
       Inc. Competition is primarily based on the quality of service, technology
       innovations, and price.




                                                22
 Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 23 of 35




       Bankruptcy

              Our bankruptcy segment competes in a more mature market. We are one of
       two primary providers in the Chapter 7 bankruptcy market, along with Bankruptcy
       Management Solutions, Inc.; and in the Chapter 11 bankruptcy market competitors
       include Kurtzman Carson Consultants LLC and The Garden City Group, Inc. In
       both the Chapter 7 and Chapter 11 markets there are also several smaller
       competitors. Competition is primarily based on quality of service and
       technology innovations.      Competitors for our AACER® product include
       American InfoSource and LexisNexis® Banko® Solutions.

       Settlement Administration

              The primary competitors with our settlement administration segment are
       The Garden City Group, Inc., Rust Consulting, Inc., and Gilardi & Co. LLC, as
       well as several smaller competitors. Competition is primarily based on the
       quality of service, technology innovations, and price. (Emphasis added.)

       100.    Similarly, shortly after the decision of the U.S. Trustee to allow Trustees to pay

bank service fees from Estate accounts, BMS publicly announced that it would not negotiate

concerning fees with Trustees. BMS stated in a document that it publicly distributed in or about

June 2011:

       Is the Service Fee Negotiable?
       A.      No. In order to provide equal treatment in all bankruptcy cases, the Services
               Fee is based on a uniform rate as set forth above and is a condition of
               participation in the BMS program.

       101.    Upon information and belief, with the exception of the limited discussions

involving a small group of Trustees in the State of Illinois in or about late 2011, described below,

BMS, Epiq and, TrusteSolutions have, despite requests to do so, refused to negotiate fees with

Trustees.




                                                23
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 24 of 35




       102.    BMS has publicly encouraged Epiq and TrusteSolutions to continue resisting any

effort to submit their fees to the Bankruptcy Court for approval on a per case basis.

       103.    For example, in In re Nanodynamics, Inc., case no. 09-13438 (MJK) (Bankr.

W.D.N.Y.), Coffey ofBMS testified in a declaration dated and filed September 12, 2011:

              20.     Finally, I would like to address another issue that was raised at the
       August 31, 2011 hearing with regard to the pricing for BMS Services. At the
       hearing, the Comi noted that:

       I do feel that the business model, pricing, in light ofwhat you said, that's not based
       on monthly activity, it's not based on the burdens upon the service providers, it's
       based simply upon how many dollars are in an account ....

       [Transcript, 30:21- 31 :2].

               21.     The Court's observation is essentially correct, but that should not
       affect the allowance of the BMS Service Fee as an administrative expense, for at
       least three reasons .... Where, as here, the trustee in the exercise of his discretion
       has determined that the foregoing requirements are satisfied, I am not aware of
       anything that requires that a claim be measured by any particular method, such as
       the: (a) cost to the provider of providing the service; (b) the amount of the service
       actually used by the estate each day; or (c) the price at which a competitor might
       be willing to offer a similar product, albeit with a lower quality of service. If it
       were otherwise, then administrative expenses for things like a trustee's
       compensation under section 326(a), the UST's quarterly fees, or even the rent paid
       by a trustee for a facility to store estate property, would all be subject to
       retrospective revaluation on an individual case basis. I would submit that under
       such a regime, few, if any, parties would be willing to do business with a
       chapter 7 trustee; BMS and BNY Mellon certainly would not.

               22.     Second, the BMS "flat" percentage fee structure exists for a reason,
       much like the rate structures for trustee compensation, UST quarterly fees, and, say
       monthly premises rent, are 'flat fee' based, rather than being based [on] use or
       activity levels. The reason is that no other structure is administratively feasible.
       BMS and BNY Mellon do business with hundreds of trustees across the nation,
       who collectively handle more than 50,000 "asset" cases currently (in addition to




                                                24
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 25 of 35




        hundreds of thousands of"no asset" cases annually), it would be utterly impractical
        for BMS and BNY Mellon to negotiate hundreds, or thousands, of "one-off deals"
        with individual trustees, based on the facts and circumstances of each case; the costs
        of evaluating, negotiating and monitoring so many unique contracts would by
        themselves be prohibitive, to both the trustees and to BMS and BNY Mellon. While
        the trustee services business may, if this interest rate environment continues,
        ultimately evolve to a different model, where pricing is based on a set schedule
        of fees and charges for numbers and types of transactions, at this point, that is
        simply not a business model that BMS and BNY Mellon are prepared to offer.
        When and if any other providers are willing to offer services under such a
        model, trustees of course have the ability to terminate their arrangements with
        BMS and BNY Mellon on 30 days' notice, and to contract with such providers,
        to the extent that the trustees believe that they should do so in accordance with the
        exercise of their fiduciary duties. (Emphasis added.)

        104.       Similarly, on about January 12, 2016, Jill Bauer, Managing Director of Trustee and

Fiduciary Services for Epiq, executed a declaration that BMS filed in In re On-Site Sourcing, Inc.,

case no. 09-10816 (RGM) (Bankr. E.D. Va.), that confirmed that bankruptcy support service

providers competed only in terms of market share and not in terms of the manner of charging fees,

stating in part:

        I also agree that compensation issues challenging our industry have necessitated
        service providers to transition to alternative pricing models while also actively and
        aggressively competing with one another to capture market share. (Dkt. 920 at 2/7)

                          iv.    Refusing to Charge Separately for Services
                                 Despite Pressure from Bankruptcy Courts

        105.       Despite pressure from certain United States Bankruptcy Courts to sell and charge

for bankruptcy support services separately from bankruptcy banking services, BMS, Epiq and,

TrusteSolutions continued to sell Estates only Combined Services.




                                                   25
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 26 of 35




       106.   Beginning in the summer of 2011, Bankruptcy Courts in at least four districts

questioned whether Trustees should pay fees for Combined Services.

       107.   For example, in In re Canopy, case no. 09-44943 (ERW) (Bankr. N.D. Ill.), the

following exchange took place on November 8, 2011 between the United States Bankruptcy Court

Judge and Trustee Gus Paloian concerning the need to charge separately for, or unbundle, the

bankruptcy support services and bankruptcy banking services:

       MR. PALO IAN: And so what we face now are the bundled services of Epiq plus
       a bank.
       THE COURT: Okay. I think what we need is to unbundle it.
       MR. PALOIAN: Yeah, exactly, Judge. I couldn't agree more. I've tried to do
       this. I've had these discussions. We're not necessarily at the point. I have not
       been able to get a direct quote for just trustee/Epic (sic] software services.
       (Emphasis added.)

                     v.      Excessive Prices

       108.   BMS charged prices higher than the prices that it could charge absent the unlawful

conspiracy, and Trustees have acknowledged that these amounts are excessive.

       109.   On or about August 11, 2011, a Chapter 7 Trustee from the District of Arizona

wrote to the members of the NABT:

       Somehow it sort of feels like we are being taken to the cleaners and can't do
       anything about it. We have become so dependent on the software that they can
       charge just about anything they want and what are we to do about it. Seems to me
       we need a REGULATOR to handle this and in my mind it should be the US Trustee.
       They need to step up and prevent this monopolizing by the BIG THREE and tell
       them what THEY think is a reasonable charge and that should be universally. An
       annual fee which we can spread among the estates pro rata like we do for the bond.




                                                26
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 27 of 35




       This is a train robbery and our creditors are the ones that are being taken
       advantage of. While we get $60 a case, The BIG THREE (Epiq, BMS and Trustees
       Solution [sic]) gets to make hundreds of dollars per trustee per year just for
       providing SOFTWARE? Something doesn't seem equitable! (Bold emphasis
       added.)

       110.    On or about November 2, 2011, a Chapter 7 Trustee from the Northern District of

Illinois wrote to the members of the NABT:

       The problem is that we are looking in the wrong place for a solution. The problem
       is we need software and support to keep track of our cases and do our reports. We
       don't need computers, printers, monitors, scanners, etc. from the software vendor.
       If the former model that provided all those perks is no longer sustainable, then we
       need to unbundle the package and pay for that which we need, not that which we
       want. The discussion should be with the software vendors to unbundle and do
       away with the dedicated banking relationships. There is little to recommend
       our continued commitment to the banks, given their reaction to the problem
       and their opportunistic pricing which seems far beyond anything that is
       reasonably tied to their costs. (I have a case with $12 million in it and I simply
       do not think it costs BofA $60,000 to service that case). (Emphasis added;
       original emphasis removed.)

       111.    Epiq itself has acknowledged, in a communication to the Administrative Offices of

the U.S. Courts that a fee of 0.50 to 0.75 percent would be reasonable except in unique situations.

In a memorandum to the Administrative Offices of the U.S. Comis, Field of Epiq wrote on April

2, 2012:

       Banks will not enter in to this business and wait for an order in the future
       authorizing the fee on a case-by-case basis or possibly risk disgorgement should a
       court determine them unreasonable. This does not mean that the judiciary needs to
       authorize the fees presently being charged by banks. The courts could authorize
       some smaller number they feel is "reasonable" (such as 0.50% to 0.75%) and
       then allow a bank to request a higher amount for unique situations. (Emphasis
       added.)




                                                27
     Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 28 of 35




         2.       Stone Point's Liability for the Acts of the Conspirators

         112.     In or about April 12, 2017, Stone Point caused Trident to acquire a controlling

ownership interest in BMS, upon information and belief, with knowledge of the conspiracy, and

with the intent to continue that conspiracy.

         113.     After the acquisition of BMS, Stone Point upon information and belief committed

several acts in furtherance of the conspiracy, including but not limited to: (i) developing and/or

approving a business plan that required BMS to continue participating in the conspiracy, (ii)

appointing Kurtzman and Carson co-Chief Executive Officers of BMS with the intent that they

would cause BMS to continue to participate in the conspiracy, and (iii) causing Facciano to be

elected a director of BMS with the intent that he would cause BMS to continue to participate in

the conspiracy.

         114.     After the acquisition of BMS, Stone Point, upon information and belief, caused

BMS to continue participating in the conspiracy.

         115.     As Stone Point intended, BMS continued to participate in the conspiracy after the

acquisition.

         116.     Stone Point joined the conspiracy and is jointly and severally liable for the acts of

its co-conspirators, including those that occurred before Stone Point joined the conspiracy.

Spinner does not allege that Stone Point is BMS's successor, or is liable as BMS's successor.

B.       Standing

         117.     Spinner meets the Constitutional requirements for standing to assert this claim.




                                                   28
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 29 of 35




        118.    As a result of: (a) the May 6, 2016 Order, and (b) the written agreement and

assignment between Fusari, individually, and Spinner, dated as of July 27, 2018, Spinner has

suffered an injury in fact - resulting from the overcharge of BMS proximately caused by the

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 that would be remedied by a judgment

for damages in this action.

        119.    Spinner meets the statutory requirements for standing to assert this claim. Spinner

has acquired the rights of the direct purchaser of the Combined Services from BMS to sue BMS

for the antitrust violation that is the subject of this case.

        120.    The Fusari Estate was the direct purchaser of the Combined Services from BMS.

        121.    By Order entered November 25, 2015, the Bankruptcy Court converted the Fusari

case from Chapter 7 to Chapter 11 of the Bankruptcy Code, terminated the services of Gamza as

the Trustee of the Fusari Estate, and installed Fusari as debtor-in-possession of the Estate. (15-

15604, Dkt. 370). As a result of this Order, Gamza had no further authority to take any action on

behalf of the Fusari Estate.

        122.    As a result of the May 6, 2016 Order, all remaining property of the Fusari Estate

vested in Fusari, individually. The property of the Fusari Estate as of the entry of the May 6, 2016

Order included the Fusari Estate's claim to recover damages for the overcharge as the direct

purchaser of the Combined Services from BMS. As a result of the May 6, 2016 Order, Fusari,

individually, acquired the right to stand in the shoes of the Fusari Estate as the direct purchaser for




                                                    29
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 30 of 35




the purpose of asserting the claim to recover damages for the overcharge of the Combined Services

fromBMS.

       123.    As a result of the May 6, 2016 Order, the Fusari Estate no longer had the right to

sue BMS as the direct purchaser of the Combined Services from BMS.

       124.    By a written agreement and assignment dated as of July 27, 2018, Fusari,

individually, assigned to Spinner all property of the Fusari Estate that Fusari, individually, had

acquired as a result of the May 6, 2016 Order.

       125.    As a result of the written agreement and assignment dated as of July 27, 2018,

Spinner acquired from Fusari, individually, the right to stand in the shoes of the Fusari Estate as

the direct purchaser for the purpose of asserting the claim to recover damages for the overcharge

of the Combined Services from BMS.

       126.    As a result of the July 27, 2018 written agreement, Fusari no longer had the right

to sue BMS as the direct purchaser of the Combined Services from BMS.

       127.    Spinner, as successor to the Fusari Estate, has sustained an antitrust injury because

that injury proximately results from the reduction in competition, and thus higher fees, for

Combined Services as a result of the conspiracy in violation of 15 U.S.C. § 1.

       128.    No one is any closer to the damage that the conspiracy caused to the Fusari Estate

than Spinner. No person or entity other than Spinner has the right assert a claim under 15 U.S.C.

§ 1 against a conspirator, including Stone Point.




                                                 30
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 31 of 35




         129.    Spinner will efficiently enforce the antitrust law. No other person has a greater

incentive and ability to enforce the antitrust law with respect to this violation.

C.      Damages

         130.    As a proximate result of the anti-competitive activities of Stone Point in violation

of 15 U.S.C. § 1, Spinner has sustained damages to its business and property in an amount to be

determined by the trier of fact in this action.

         131.    Spinner has not suffered any injury asserted in this action based upon any: (i)

conduct of the government, (ii) conduct of any conspirator that the government compels, or (iii)

conduct of any conspirator in petitioning the government.

         132.    15 U.S.C. § 1 entitles Spinner to recover compensatory damages, prejudgment

interest, treble damages, costs and reasonable attorneys' fees.

                              VI. A SECOND CLAIM FOR DAMAGES
                                   (Cal. Bus. & Prof. Code § 16726)

         133.    Spinner repeats the allegations in the foregoing paragraphs with the same force and

effect as if set forth in full.

         134.    Upon information and belief, a substantial part of the acts of Stone Point in

furtherance of the conspiracy were committed in the State of California, including acts committed

at the principal place of business of BMS in Irvine, California.

         135.    By its participation in the conspiracy, Stone Point has violated Cal. Bus. & Prof.

Code§ 16726.




                                                  31
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 32 of 35




         136.    Spinner, as successor in interest to the Fusari Estate, has been injured in its business

and property by reason of the conspiracy, in violation of Cal. Bus. & Prof. Code§ 16726.

         137.    Spinner is therefore entitled to recover from Stone Point the entire amount of its

damages resulting from the conspiracy.

         138.    Cal. Bus. & Prof. Code § 16750 entitles Spinner to recover compensatory damages,

prejudgment interest, treble damages, costs and reasonable attorneys' fees.

                              VII. A THIRD CLAIM FOR DAMAGES
                                        (C.G.S.A. § 35-26)

         139.    Spinner repeats the allegations in the foregoing paragraphs with the same force and

effect as if set forth in full.

        140.     Upon information and belief, a substantial part of the acts of Stone Point in

furtherance of the conspiracy were committed in the State of Connecticut, including through the

representatives of Stone Point acting from its corporate headquarters in Greenwich, Connecticut.

        141.     By its participation in the conspiracy, Stone Point has violated C.G.S.A. § 35-26.

        142.     Spinner, as successor in interest to the Fusari Estate, has been injured in its business

and property by reason of the conspiracy in violation of C.G.S.A. § 35-26.

        143.     Spinner is therefore entitled to recover from Stone Point the entire amount of its

damages resulting from the conspiracy.

        144.     C.G.S.A. § 35-35 entitles Spinner to recover compensatory damages, treble

damages, costs and reasonable attorneys' fees.




                                                   32
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 33 of 35




                             VIII. CLASS ACTION ALLEGATIONS

        145.     Spinner repeats the allegations set forth in the foregoing paragraphs with the same

force and effect as if set forth in full.

        146.     Spinner is bringing this action as a class action, pursuant to Federal Rule of Civil

Procedure 23, on behalf of itself and a class of persons similarly situated.

        147.     The class is defined as the persons who have paid fees to BMS after August 29,

2015, as a result of Rabobank's deductions from the accounts of Estates at Rabobank, for

Combined Services, including Estates and their successors in interest, excluding the judicial

officers adjudicating this action and any member of their immediate families.

        148.     Upon information and belief, the identities of the members of the class are

ascertainable.

        149.     The class is sufficiently numerous that joinder of all members is impracticable.

Upon information and belief, the class is comprised of at least tens of thousands of Estates and

persons, less than one third of whom, upon information and belief, are citizens of the State of

Connecticut.

        150.     There are questions of law and fact common to the class. These questions include:

Did Stone Point conspire with BMS, Epiq, and/or TrusteSolutions, in violation of 15 U.S.C. § 1?

How much money would the Estates have paid for Combined Services but for the conspiracy in

violation of 15 U.S.C. § 1?

        151.     The claims of Spinner are typical of the claims of the class.




                                                  33
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 34 of 35




       152.    Spinner will fairly and adequately protect the interests of the class. The interests

of Spinner are coincident with those of the remainder of the class. Competent counsel represents

Spinner.

       153.    The questions oflaw and fact common to the class members predominate over any

questions affecting only individual members, and a class action would be superior to other

available methods for fairly and efficiently adjudicating the controversy.

                                 IX. DEMAND FOR RELIEF

       WHEREFORE, Spinner, individually and on behalf of those similarly situated, demands

judgment against Stone Point:

       (a)     Awarding judgment for compensatory damages, prejudgment interest, treble

damages, costs, expenses and reasonable attorneys' fees in an amount to be determined by the trier

of fact based upon the evidence presented at trial; and

       (b)     Granting such other and further relief as to the Court seems just and proper.




                                                 34
  Case 3:19-cv-01341-JBA Document 1 Filed 08/29/19 Page 35 of 35




                               X. DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Spinner demands a trial by jury of all issues in this action

that are so triable.

Dated: Fairfield, CT
       August 29, 2019

                                      Attorneys for the Plaintiff,
                                      SPINNER CONSULTING LLC

                              By:      Isl ct05827
                                      Frederic S. Ury of
                                      Ury & Moskow, LLC
                                      883 Black Rock Turnpike
                                      Fairfield, CT 06925
                                      (203) 610-6393
                                      Fed Bar No. ct05827
                                      fred@urymoskow.com

                                              -and-

                              By:     -'1-=sl'------------
                                      William Dunnegan, Esq. to be admitted Pro Hae Vice
                                      Laura Scileppi, Esq. to be admitted Pro Hae Vice
                                      Dunnegan & Scileppi LLC
                                      350 Fifth Avenue
                                      New York, NY 10118
                                      (212) 332-8300
                                      wd@dunnegan.com
                                      ls@dunnegan.com




                                                35
